Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 1 of 17 Page ID #:209




   1
   2
   3
   4
   5
   6
   7
   8
   9                              UNITED STATES DISTRICT COURT
  10                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12 JENNIFER BAWCUM, AS TRUSTEE                       CASE NO. 2:19-CV-06694 MWF(KSx)
     OF THE ROCKETEER TRUST,                           [Assigned to The Hon. Michael W.
  13                                                   Fitzgerald]
               Plaintiff,
  14
          vs.                                          STIPULATED PROTECTIVE
  15                                                   ORDER
     DYNAMIC FORCES, INC., and
  16 DYNAMITE ENTERTAINMENT; and
  17 DOES 1 TO 10,
                                                       Trial Date:     None Set
  18                      Defendants.
  19
  20
  21 1.                         PURPOSES OF LIMITATIONS
  22             Discovery in this action is likely to involve production of confidential,
  23 proprietary, or private information for which special protection from public
  24 disclosureA.and from use for any purposed other than prosecuting this litigation
  25 may be warranted. Accordingly, the parties hereby stipulate to and petition the
  26 Court to HQWHU WKH IROORZLQJ 6WLSXODWHG 3URWHFWLYH 2UGHU 7KH SDUWLHV DFNQRZOHGJH
  27 WKDW WKLV 2UGHU GRHV QRW FRQIHU EODQNHW SURWHFWLRQV RQ DOO GLVFORVXUHV RU UHVSRQVHV
  28 WR GLVFRYHU\ DQG WKDW WKH SURWHFWLRQ LW DIIRUGV IURP SXEOLF GLVFORVXUH DQG XVH
       4816-8386-1952.1
                                                      1
                                        STIPULATED PROTECTIVE ORDER
                   Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 2 of 17 Page ID #:210




                      1 and use extends only to the limited information or items that are entitled to
                      2 confidential treatment under the applicable legal principles. The parties further
                      3 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
                      4 Order does not entitle them to file confidential information under seal; Civil Local
                      5 Rule 79-5 sets forth the procedures that must be followed and the standards that will
                      6 be applied when a party seeks permission from the court to file material under seal.
                      7
                      8            B.        GOOD CAUSE STATEMENT
                      9            This action is likely to involve third party licenses and/or assignments of
                     10 rights which contain confidential and proprietary information as well as other
                     11 commercial, financial, and/or proprietary information for which special protection
                     12 from public disclosure and from use for any purpose other than prosecution of this
                     13 action is warranted. Such confidential and proprietary materials and information
                     14 consist of, among other things, confidential business or financial information,
                     15 information regarding confidential business practices, or other confidential research,
                     16 development, or commercial information (including information implicating privacy
                     17 rights of third parties), information otherwise generally unavailable to the public, or
                     18 which may be privileged or otherwise protected from disclosure under state or
                     19 federal statutes, court rules, case decisions, or common law. Accordingly, to
                     20 expedite the flow of information, to facilitate the prompt resolution of disputes over
                     21 confidentiality of discovery materials, to adequately protect information the parties
                     22 are entitled to keep confidential, to ensure that the parties are permitted reasonable
                     23 necessary uses of such material in preparation for and in the conduct of trial, to
                     24 address their handling at the end of the litigation, and serve the ends of justice, a
                     25 protective order for such information is justified in this matter. It is the intent of the
                     26 parties that information will not be designated as confidential for tactical reasons
                     27 DQG WKDW QRWKLQJ EH VR GHVLJQDWHG ZLWKRXW D JRRG IDLWK EHOLHI WKDW LW KDV EHHQ

LEWIS                28 PDLQWDLQHG LQ D FRQILGHQWLDO QRQSXEOLF PDQQHU DQG WKHUH LV JRRG FDXVH ZK\
BRISBOIS
BISGAARD                  4816-8386-1952.1
                                                                        2
& SMITH LLP
ATTORNEYS AT LAW                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 3 of 17 Page ID #:211




   1   it should not be part of the public record of this case.
   2
   3 2.         DEFINITIONS
   4            2.1       Action: this pending federal lawsuit, Case No. 2:19-CV-06694
   5 MWF(KSx)
   6            2.2       Challenging Party: a Party or Non-Party that challenges the designation
   7 of information or items under this Order.
   8            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
   9 how it is generated, stored or maintained) or tangible things that qualify for
  10 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  11 the Good Cause Statement.
  12            2.4       “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
  13 Items: extremely sensitive “CONFIDENTIAL” Information or Items, the disclosure
  14 of which to another Party or Non-Party would create a substantial risk of serious
  15 harm that could not be avoided by less restrictive means.
  16            2.5       Counsel: Outside Counsel of Record and House Counsel (as well as
  17 their support staff).
  18            2.6       Designating Party: a Party or Non-Party that designates information or
  19 items that it produces in disclosures or in responses to discovery as
  20 “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS' EYES ONLY.”
  21            2.7       Disclosure or Discovery Material: all items or information, regardless
  22 of the medium or manner in which it is generated, stored, or maintained (including,
  23 among other things, testimony, transcripts, and tangible things), that are produced or
  24 generated in disclosures or responses to discovery in this matter.
  25            2.8       Expert: a person with specialized knowledge or experience in a matter
  26 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  27 an expert witness or as a consultant in this Action.
  28
       4816-8386-1952.1
                                                       3
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 4 of 17 Page ID #:212




   1            2.9       House Counsel: attorneys who are employees of a party to this Action.
   2 House Counsel does not include Outside Counsel of Record or any other outside
   3 counsel.
   4            2.10 Non-Party: any natural person, partnership, corporation, association, or
   5 other legal entity not named as a Party to this action.
   6            2.11 Outside Counsel of Record: attorneys who are not employees of a party
   7 to this Action but are retained to represent or advise a party to this Action and have
   8 appeared in this Action on behalf of that party or are affiliated with a law firm which
   9 has appeared on behalf of that party, and includes support staff.
  10            2.12 Party: any party to this Action, including all of its officers, directors,
  11 employees, consultants, retained experts, and Outside Counsel of Record (and their
  12 support staffs).
  13            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  14 Discovery Material in this Action.
  15            2.14 Professional Vendors: persons or entities that provide litigation support
  16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
  18 and their employees and subcontractors.
  19            2.15 Protected Material: any Disclosure or Discovery Material that is
  20 designated as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS' EYES
  21 ONLY.”
  22            2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
  23 from a Producing Party.
  24 3.         SCOPE
  25            The protections conferred by this Stipulation and Order cover not only
  26 Protected Material (as defined above), but also (1) any information copied or
  27 extracted from Protected Material; (2) all copies, excerpts, summaries, or
  28 compilations of Protected Material; and (3) any testimony, conversations, or
       4816-8386-1952.1
                                                      4
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 5 of 17 Page ID #:213




   1 presentations by Parties or their Counsel that might reveal Protected Material.
   2            Any use of Protected Material at trial shall be governed by the orders of the
   3 trial judge. This Order does not govern the use of Protected Material at trial.
   4 4.         DURATION
   5            FINAL DISPOSITION of the action is defined as the conclusion of any
   6 appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
   7 has run.
   8            Except as set forth below, the terms of this protective order apply through
   9 FINAL DISPOSITION of the action. The parties may stipulate that the they will be
  10 contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
  11 but will have to file a separate action for enforcement of the agreement once all
  12 proceedings in this case are complete.
  13            Once a case proceeds to trial, information that was designated as
  14 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  15 as an exhibit at trial becomes public and will be presumptively available to all
  16 members of the public, including the press, unless compelling reasons supported by
  17 specific factual findings to proceed otherwise are made to the trial judge in advance
  18 of the trial. See Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1180-81
  19 (9th Cir. 2006) (distinguishing "good cause" showing for sealing documents
  20 produced in discovery from "compelling reasons" standard when merits-related
  21 documents are part of court record). Accordingly, for such materials, the terms of
  22 this protective order do not extend beyond the commencement of the trial.
  23 5.         DESIGNATING PROTECTED MATERIAL
  24            5.1       Exercise of Restraint and Care in Designating Material for Protection
  25            Each Party or Non-Party that designates information or items for protection
  26 under this Order must take care to limit any such designation to specific material
  27 that qualifies under the appropriate standards. The Designating Party must designate
  28 for protection only those parts of material, documents, items, or oral or written
       4816-8386-1952.1
                                                       5
                                         STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 6 of 17 Page ID #:214




   1 communications that qualify so that other portions of the material, documents,
   2 items, or communications for which protection is not warranted are not swept
   3 unjustifiably within the ambit of this Order.
   4            Mass, indiscriminate, or routinized designations are prohibited. Designations
   5 that are shown to be clearly unjustified or that have been made for an improper
   6 purpose (e.g., to unnecessarily encumber the case development process or to impose
   7 unnecessary expenses and burdens on other parties) may expose the Designating
   8 Party to sanctions.
   9            If it comes to a Designating Party’s attention that information or items that it
  10 designated for protection do not qualify for protection, that Designating Party must
  11 promptly notify all other Parties that it is withdrawing the inapplicable designation.
  12            5.2       Manner and Timing of Designations. Except as otherwise provided in
  13 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  14 stipulated or ordered, Disclosure of Discovery Material that qualifies for protection
  15 under this Order must be clearly so designated before the material is disclosed or
  16 produced.
  17 Designation in conformity with this Order requires:
  18            (a)       for information in documentary form (e.g., paper or electronic
  19    documents, but excluding transcripts of depositions or other pretrial or trial
  20    proceedings), that the Producing Party affix at a minimum, the legend
  21    “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
  22    (hereinafter “CONFIDENTIAL” legend or “CONFIDENTIAL -- ATTORNEYS’
  23    EYES ONLY legend”), to each page that contains protected material. If only a
  24    portion or portions of the material on a page qualifies for protection, the Producing
  25    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  26    markings in the margins).
  27            A Party or Non-Party that makes original documents available for inspection
  28 need not designate them for protection until after the inspecting Party has indicated
       4816-8386-1952.1
                                                        6
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 7 of 17 Page ID #:215




   1 which documents it would like copied and produced. During the inspection and
   2 before the designation, all of the material made available for inspection shall be
   3 deemed “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting
   4 Party has identified the documents it wants copied and produced, the Producing
   5 Party must determine which documents, or portions thereof, qualify for protection
   6 under this Order. Then, before producing the specified documents, the Producing
   7 Party must affix the “CONFIDENTIAL legend” or “CONFIDENTIAL –
   8 ATTORNEYS’ EYES ONLY legend” to each page that contains Protected Material.
   9 If only a portion or portions of the material on a page qualifies for protection, the
  10 Producing Party also must clearly identify the protected portion(s) (e.g., by making
  11 appropriate markings in the margins).
  12            (b)       Deposition transcripts and portions thereof taken in this action may be
  13 designated as “CONFIDENTIAL,” or “CONFIDENTIAL – ATTORNEYS’ EYES
  14 ONLY” during the deposition or after, in which case the portion of the transcript
  15 containing Protected Material shall be identified in the transcript by the Court
  16 Reporter as “CONFIDENTIAL,” or “CONFIDENTIAL – ATTORNEYS’ EYES
  17 ONLY.” The designated testimony shall be bound in a separate volume and marked
  18 by the reporter accordingly.
  19            Where testimony is designated during the deposition, the Designating Party
  20 shall have the right to exclude, at those portions of the deposition, all persons not
  21 authorized by the terms of this Protective Order to receive such Protected Material
  22 Within thirty (30) days after a deposition transcript is certified by the court reporter,
  23 any party may designate pages of the transcript and/or its exhibits as Protected
  24 Material. During such thirty (30) day period, the transcript in its entirety shall be
  25 treated as “CONFIDENTIAL” (except for those portions identified earlier as
  26 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” which shall be treated
  27 accordingly from the date of designation). If any party so designates such material, the
  28 parties shall provide written notice of such designation to all parties within the thirty
       4816-8386-1952.1
                                                       7
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 8 of 17 Page ID #:216




   1 (30) day period. Protected Material within the deposition transcript or the exhibits
   2 thereto may be identified in writing by page and line, or by underlining and marking
   3 such portions “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’ EYES
   4 ONLY” and providing such marked-up portions to all counsel.
   5            (c)       for information produced in some form other than documentary and for
   6 any other tangible items, that the Producing Party affix in a prominent place on the
   7 exterior of the container or containers in which the information is stored the legend
   8 “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” If
   9 only a portion or portions of the information warrants protection, the Producing
  10 Party, to the extent practicable, shall identify the protected portion(s).
  11            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
  12 failure to designate qualified information or items does not, standing alone, waive
  13 the Designating Party’s right to secure protection under this Order for such material.
  14 Upon timely correction of a designation, the Receiving Party must make reasonable
  15 efforts to assure that the material is treated in accordance with the provisions of this
  16 Order.
  17 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
  18            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
  19 designation of confidentiality at any time that is consistent with the Court’s
  20 Scheduling Order.
  21            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
  22 resolution process under Local Rule 37.1 et seq.
  23            6.3       The burden of persuasion in any such challenge proceeding shall be on
  24 the Designating Party. Frivolous challenges, and those made for an improper
  25 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  26 parties) may expose the Challenging Party to sanctions. Unless the Designating
  27 Party has waived or withdrawn the confidentiality designation, all parties shall
  28 continue to afford the material in question the level of protection to which it is
       4816-8386-1952.1
                                                        8
                                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 9 of 17 Page ID #:217




   1 entitled under the Producing Party’s designation until the Court rules on the
   2 challenge.
   3 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
   4            7.1       Basic Principles. A Receiving Party may use Protected Material that is
   5 disclosed or produced by another Party or by a Non-Party in connection with this
   6 Action only for prosecuting, defending, or attempting to settle this Action. Such
   7 Protected Material may be disclosed only to the categories of persons and under the
   8 conditions described in this Order. When the Action has been terminated, a
   9 Receiving Party must comply with the provisions of section 13 below (FINAL
  10 DISPOSITION).
  11            Protected Material must be stored and maintained by a Receiving Party at a
  12 location and in a secure manner that ensures that access is limited to the persons
  13 authorized under this Order.
  14            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
  15 otherwise ordered by the court or permitted in writing by the Designating Party, a
  16 Receiving Party may disclose any information or item designated
  17 “CONFIDENTIAL” only to: the Receiving Party’s Outside Counsel of Record in
  18 this Action, as well as employees of said Outside Counsel of Record to whom it is
  19 reasonably necessary to disclose the information for this Action;
  20            (a)       the officers, directors, and employees (including House Counsel) of the
  21 Receiving Party to whom disclosure is reasonably necessary for this Action;
  22            (b)       Experts (as defined in this Order) of the Receiving Party to whom
  23 disclosure is reasonably necessary for this Action and who have signed the
  24 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  25            (c)       the court and its personnel;
  26            (d)       court reporters and their staff;
  27            (e)       professional jury or trial consultants, mock jurors, and Professional
  28 Vendors to whom disclosure is reasonably necessary for this Action and who have
       4816-8386-1952.1
                                                         9
                                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 10 of 17 Page ID #:218




    1 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    2            (f)       the author or recipient of a document containing the information or a
    3 custodian or other person who otherwise possessed or knew the information;
    4            (g)       during their depositions, witnesses, and attorneys for witnesses, in the
    5 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    6 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
    7 will not be permitted to keep any confidential information unless they sign the
    8 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    9 agreed by the Designating Party or ordered by the court. Pages of transcribed
   10 deposition testimony or exhibits to depositions that reveal Protected Material may
   11 be separately bound by the court reporter and may not be disclosed to anyone except
   12 as permitted under this Stipulated Protective Order; and
   13            (h)       any mediator or settlement officer, and their supporting personnel,
   14 mutually agreed upon by any of the parties engaged in settlement discussions.
   15            7.3       Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   16 Information or Items.
   17            Unless otherwise ordered by the court or permitted in writing by the
   18 Designating Party, a Receiving Party may disclose any information or item
   19 designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
   20            (a)       the Receiving Party’s Outside Counsel of Record in this Action, as well
   21 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   22 to disclose the information for this Action;
   23            (b)       Experts (as defined in this Order) of the Receiving Party to whom
   24 disclosure is reasonably necessary for this Action and who have signed the
   25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   26            (c)       the court and its personnel;
   27            (d)       private court reporters and their staff to whom disclosure is reasonably
   28 necessary for this Action and who have signed the “Acknowledgment and
        4816-8386-1952.1
                                                          10
                                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 11 of 17 Page ID #:219




    1 Agreement to Be Bound” (Exhibit A);
    2            (e)       professional jury or trial consultants, mock jurors, and Professional
    3 Vendors to whom disclosure is reasonably necessary for this Action and who have
    4 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    5            (f)       the author or recipient of a document containing the information or a
    6 custodian or other person who otherwise possessed or knew the information; and
    7            (g)       any mediator or settlement officer, and their supporting personnel,
    8 mutually agreed upon by any of the parties engaged in settlement discussions.
    9            7.4       Disclosure of “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
   10 Information or Items. Unless otherwise ordered by the court or permitted in writing
   11 by the Designating Party, a Receiving Party may disclose any information or item
   12 designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
   13            (a)       the Receiving Party’s Outside Counsel of Record in this Action, as well
   14 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   15 to disclose the information for this Action;
   16            (b)       Experts (as defined in this Order) of the Receiving Party to whom
   17 disclosure is reasonably necessary for this Action and who have signed the
   18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   19            (c)       the court and its personnel;
   20            (d)       private court reporters and their staff to whom disclosure is reasonably
   21 necessary for this Action and who have signed the “Acknowledgment and
   22 Agreement to Be Bound” (Exhibit A);
   23            (e)       professional jury or trial consultants, mock jurors, and Professional
   24 Vendors to whom disclosure is reasonably necessary for this Action and who have
   25 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   26            (f)       the author or recipient of a document containing the information or a
   27 custodian or other person who otherwise possessed or knew the information; and
   28            (g)       any mediator or settlement officer, and their supporting personnel,
        4816-8386-1952.1
                                                          11
                                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 12 of 17 Page ID #:220




    1 mutually agreed upon by any of the parties engaged in settlement discussions.
    2            7.4       Nothing herein in any way restricts the ability of the Receiving Party to
    3 use “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
    4 material produced to it in examining or cross-examining any employee or consultant
    5 of the Designating Party.
    6            7.5       Nothing herein shall bar any attorney in the course of rendering advice
    7 to such attorney’s client with respect to this litigation from conveying to any party
    8 client the attorney’s evaluation in a general way of CONFIDENTIAL --
    9 ATTORNEYS’ EYES ONLY information produced or exchanged under the terms
   10 of this Protective Order; provided, however, that in rendering such advice and
   11 otherwise communicating with the client, the attorney shall not disclose the specific
   12 contents of any CONFIDENTIAL ATTORNEYS’ EYES ONLY produced by
   13 another party if such disclosure would be contrary to the terms of this
   14 Confidentiality Agreement. The Parties further agree that Plaintiff is free to name
   15 revealed alleged infringers as defendants in lawsuit, notwithstanding any Party’s
   16 designation of documents showing such information as CONFIDENTIAL
   17 ATTORNEYS’ EYES ONLY.
   18 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   19            IN OTHER LITIGATION
   20            If a Party is served with a subpoena or a court order issued in other litigation
   21 that compels disclosure of any information or items designated in this Action as
   22 “CONFIDENTIAL” or “CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,” that
   23 Party must:
   24            (a)       promptly notify in writing the Designating Party. Such notification
   25 shall include a copy of the subpoena or court order;
   26            (b)       promptly notify in writing the party who caused the subpoena or order
   27 to issue in the other litigation that some or all of the material covered by the
   28 subpoena or order is subject to this Protective Order. Such notification shall include
        4816-8386-1952.1
                                                        12
                                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 13 of 17 Page ID #:221




    1 a copy of this Stipulated Protective Order; and
    2            (c)       cooperate with respect to all reasonable procedures sought to be
    3 pursued by the Designating Party whose Protected Material may be affected.
    4            (d)       If the Designating Party timely seeks a protective order, the Party
    5 served with the subpoena or court order shall not produce any information
    6 designated in this action as “CONFIDENTIAL” or CONFIDENTIAL --
    7 ATTORNEYS’ EYES ONLY” before a determination by the court from which the
    8 subpoena or order issued, unless the Party has obtained the Designating Party’s
    9 permission. The Designating Party shall bear the burden and expense of seeking
   10 protection in that court of its confidential material and nothing in these provisions
   11 should be construed as authorizing or encouraging a Receiving Party in this Action
   12 to disobey a lawful directive from another court.
   13 9.         A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
   14            PRODUCED IN THIS LITIGATION
   15            (a)       The terms of this Order are applicable to information produced by a
   16 Non-Party in this Action and designated as "CONFIDENTIAL" or
   17 "CONFIDENTIAL - - ATTORNEYS' EYES ONLY." Such information produced
   18 by Non-Parties in connection with this litigation is protected by the remedies and
   19 relief provided by this Order. Nothing in these provisions should be construed as
   20 prohibiting a Non-Party from seeking additional protections.
   21            (b)       In the event that a Party is required, by a valid discovery request, to
   22 produce a Non-Party's confidential information in its possession, and the Party is
   23 subject to an agreement with the Non-Party not to produce the Non-Party's
   24 confidential information, then the Party shall:
   25                      (1)   promptly notify in writing the Requesting Party and the Non-
   26 Party that some or all of the information requested is subject to a confidentiality
   27 agreement with a Non-Party;
   28                      (2)   promptly provide the Non-Party with a copy of the Stipulated
        4816-8386-1952.1
                                                         13
                                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 14 of 17 Page ID #:222




    1 Protective Order in this Action, the relevant discovery request(s), and a reasonably
    2 specific description of the information requested; and
    3                      (3)   make the information requested available for inspection by the
    4 Non-Party, if requested.
    5            (c)       If the Non-Party fails to seek a protective order from this court within
    6 14 days of receiving the notice and accompanying information, the Receiving Party
    7 may produce the Non-Party's confidential information responsive to the discovery
    8 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    9 not produce any information in its possession or control that is subject to the
   10 confidentiality agreement with the Non-Party before a determination by the court.
   11 Absent a court order to the contrary, the Non-Party shall bear the burden and
   12 expense of seeking protection in this court of its Protected Material.
   13 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   14            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   15 Protected Material to any person or in any circumstance not authorized under this
   16 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   17 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   18 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   19 persons to whom unauthorized disclosures were made of all the terms of this Order,
   20 and (d) request such person or persons to execute the "Acknowledgment and
   21 Agreement to Be Bound" that is attached hereto as Exhibit A.
   22 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   23            PROTECTED MATERIAL
   24            When a Producing Party gives notice to Receiving Parties that certain
   25 inadvertently produced material is subject to a claim of privilege or other protection,
   26 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   27 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   28 may be established in an e-discovery order that provides for production without
        4816-8386-1952.1
                                                        14
                                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 15 of 17 Page ID #:223




    1 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
    2 as the parties reach an agreement on the effect of disclosure of a communication or
    3 information covered by the attorney-client privilege or work product protection, the
    4 parties may incorporate their agreement in the stipulated protective order submitted
    5 to the court.
    6 12.        MISCELLANEOUS
    7            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    8 person to seek its modification by the Court in the future.
    9            12.2 Right to Assert Other Objections. By stipulating to the entry of this
   10 Protective Order, no Party waives any right it otherwise would have to object to
   11 disclosing or producing any information or item on any ground not addressed in this
   12 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   13 ground to use in evidence of any of the material covered by this Protective Order.
   14            12.3 Filing Protected Material. A Party that seeks to file under seal any
   15 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
   16 only be filed under seal pursuant to a court order authorizing the sealing of the
   17 specific Protected Material at issue. If a Party's request to file Protected Material
   18 under seal is denied by the court, then the Receiving Party may file the information
   19 in the public record unless otherwise instructed by the court.
   20 13.        FINAL DISPOSITION
   21            After the final disposition of this Action, as defined in paragraph 4, within 60
   22 days of a written request by the Designating Party, each Receiving Party must return
   23 all Protected Material to the Producing Party or destroy such material. As used in
   24 this subdivision, "all Protected Material" includes all copies, abstracts, compilations,
   25 summaries, and any other format reproducing or capturing any of the Protected
   26 Material. Whether the Protected Material is returned or destroyed, the Receiving
   27 Party must submit a written certification to the Producing Party (and, if not the same
   28 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
        4816-8386-1952.1
                                                     15
                                        STIPULATED PROTECTIVE ORDER
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 16 of 17 Page ID #:224
Case 2:19-cv-06694-MWF-KS Document 35 Filed 07/01/20 Page 17 of 17 Page ID #:225




    1                                          EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4            I, _________________________________[print or type full name], of
    5 ____________________________ [print or type full address], declare under penalty
    6 of perjury that I have read in its entirety and understand the Stipulated Protective
    7 Order that was issued by the United States District Court for the Central District of
    8 California on [date] in the case of Bawcum v. Dynamic Forces, Inc., et al. 2:19-CV-
    9 06694 MWF(KSx). I agree to comply with and to be bound by all the terms of this
   10 Stipulated Protective Order and I understand and acknowledge that failure to so
   11 comply could expose me to sanctions and punishment in the nature of contempt. I
   12 solemnly promise that I will not disclose in any manner any information or item that is
   13 subject to this Stipulated Protective Order to any person or entity except in strict
   14 compliance with the provisions of this Order.
   15            I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for the purpose of enforcing the terms of this
   17 Stipulated Protective Order, even if such enforcement proceedings occur after
   18 termination of this action.
   19 Date:___________________________________________
   20 City and State where sworn and
   21 signed:_______________________________________
   22 Printed name: ___________________________________
   23 Signature: ______________________________________
   24
   25
   26
   27
   28

        4843-5000-8513.1
